UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1: Schedule of Investments Vanguard Market Liquidity Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (48.0%) 2 Fannie Mae Discount Notes 0.190% 12/1/10 20,020 20,020 2 Fannie Mae Discount Notes 0.150% 12/20/10 35,400 35,397 2 Fannie Mae Discount Notes 0.160% 12/22/10 39,000 38,996 2 Fannie Mae Discount Notes 0.190% 1/12/11 16,000 15,996 2 Fannie Mae Discount Notes 0.180% 2/2/11 25,000 24,992 2 Fannie Mae Discount Notes 0.190% 2/9/11 18,931 18,924 2 Federal Home Loan Bank Discount Notes 0.190% 12/3/10 170,000 169,998 2 Federal Home Loan Bank Discount Notes 0.150%0.180% 12/8/10 279,559 279,550 2 Federal Home Loan Bank Discount Notes 0.190% 12/17/10 458,531 458,492 2 Federal Home Loan Bank Discount Notes 0.180%0.190% 12/22/10 497,057 497,003 2 Federal Home Loan Bank Discount Notes 0.180%0.190% 12/27/10 658,400 658,313 2 Federal Home Loan Bank Discount Notes 0.165% 12/31/10 100,000 99,986 2 Federal Home Loan Bank Discount Notes 0.150%0.190% 1/5/11 705,700 705,574 2 Federal Home Loan Bank Discount Notes 0.150%0.160% 1/7/11 286,000 285,956 2 Federal Home Loan Bank Discount Notes 0.180% 1/12/11 173,000 172,964 2 Federal Home Loan Bank Discount Notes 0.190% 1/14/11 42,000 41,990 2,3 Federal Home Loan Banks 0.156% 5/13/11 237,170 237,148 2,3 Federal Home Loan Banks 0.223% 1/23/12 95,000 94,973 2,3 Federal Home Loan Banks 0.218% 1/26/12 90,000 89,969 2,3 Federal Home Loan Banks 0.219% 2/3/12 27,000 26,990 2,3 Federal Home Loan Mortgage Corp. 0.340% 4/7/11 350,000 350,006 2,3 Federal Home Loan Mortgage Corp. 0.196% 5/4/11 100,000 99,992 2,3 Federal Home Loan Mortgage Corp. 0.216% 8/5/11 250,000 250,029 2,3 Federal Home Loan Mortgage Corp. 0.203% 12/21/11 350,000 349,814 2,3 Federal Home Loan Mortgage Corp. 0.213% 2/16/12 96,000 95,953 2,3 Federal National Mortgage Assn. 0.166% 5/13/11 510,000 509,977 2,3 Federal National Mortgage Assn. 0.155% 7/27/11 750,000 749,804 2,3 Federal National Mortgage Assn. 0.273% 11/23/12 190,000 189,886 2 Freddie Mac Discount Notes 0.180% 12/6/10 106,321 106,318 2 Freddie Mac Discount Notes 0.190% 12/13/10 179,346 179,335 2 Freddie Mac Discount Notes 0.180% 12/15/10 60,721 60,717 2 Freddie Mac Discount Notes 0.185%0.190% 12/27/10 299,651 299,611 2 Freddie Mac Discount Notes 0.180%0.190% 1/3/11 254,011 253,968 2 Freddie Mac Discount Notes 0.180% 1/10/11 67,000 66,987 2 Freddie Mac Discount Notes 0.180% 1/31/11 95,000 94,971 United States Treasury Bill 0.160% 12/23/10 300,000 299,971 United States Treasury Bill 0.146%0.155% 12/30/10 900,000 899,889 United States Treasury Bill 0.105%0.130% 1/6/11 1,100,000 1,099,869 United States Treasury Bill 0.125% 1/13/11 500,000 499,925 United States Treasury Bill 0.141% 1/20/11 250,000 249,951 United States Treasury Bill 0.135% 2/17/11 750,000 749,781 United States Treasury Bill 0.160% 2/24/11 500,000 499,811 United States Treasury Bill 0.195% 3/24/11 200,000 199,878 Total U.S. Goverment and Agency Obligations (Cost $12,129,674) Commercial Paper (8.2%) Finance - Auto (1.0%) American Honda Finance Corp. 0.250% 1/7/11 6,000 5,999 American Honda Finance Corp. 0.230% 2/2/11 12,600 12,595 American Honda Finance Corp. 0.230% 2/15/11 53,600 53,574 American Honda Finance Corp. 0.230% 2/22/11 13,800 13,793 American Honda Finance Corp. 0.240% 3/2/11 7,500 7,495 Toyota Credit Canada Inc. 0.250% 2/15/11 17,500 17,491 Toyota Credit Canada Inc. 0.330% 2/25/11 14,000 13,989 Toyota Motor Credit Corp. 0.280% 12/1/10 40,000 40,000 Toyota Motor Credit Corp. 0.260% 2/24/11 50,000 49,969 Toyota Motor Credit Corp. 0.340% 4/1/11 40,000 39,954 Finance - Other (0.3%) 4 Straight-A Funding LLC 0.240% 1/10/11 8,000 7,998 4 Straight-A Funding LLC 0.240% 1/11/11 7,800 7,798 4 Straight-A Funding LLC 0.250% 1/18/11 20,500 20,493 4 Straight-A Funding LLC 0.250% 1/18/11 11,500 11,496 4 Straight-A Funding LLC 0.250% 1/18/11 4,600 4,599 4 Straight-A Funding LLC 0.250% 1/19/11 13,600 13,595 4 Straight-A Funding LLC 0.250% 2/4/11 7,700 7,697 4 Straight-A Funding LLC 0.250% 2/4/11 15,000 14,993 Foreign Banks (3.4%) 4 Australia & New Zealand Banking Group, Ltd. 0.260% 1/7/11 150,000 149,960 Banque et Caisse d'Epargne de L'Etat 0.315% 12/2/10 17,500 17,500 Banque et Caisse d'Epargne de L'Etat 0.350% 2/28/11 16,800 16,785 4 BPCE SA 0.270% 12/1/10 40,000 40,000 4 BPCE SA 0.270% 12/6/10 44,000 43,998 4 Commonwealth Bank of Australia 0.260% 12/7/10 75,000 74,997 4 Commonwealth Bank of Australia 0.260% 1/5/11 46,500 46,488 4 Commonwealth Bank of Australia 0.260% 1/6/11 28,400 28,393 4 DNB NOR Bank ASA 0.255% 12/6/10 125,000 124,996 Svenska Handelsbanken, Inc. 0.270% 12/2/10 25,500 25,500 Svenska Handelsbanken, Inc. 0.260% 1/11/11 50,000 49,985 Svenska Handelsbanken, Inc. 0.280% 1/24/11 100,000 99,958 4 Westpac Banking Corp. 0.260% 2/1/11 108,300 108,251 4 Westpac Banking Corp. 0.260% 2/7/11 24,100 24,088 Foreign Industrial (0.8%) 4 Nestle Capital Corp. 0.230% 12/15/10 15,890 15,888 4 Nestle Capital Corp. 0.200% 2/14/11 39,000 38,984 Nestle Finance International Ltd. 0.220% 1/10/11 58,800 58,786 Network Rail Infrastructure Finance PLC 0.220% 2/22/11 24,000 23,988 4 Novartis Finance Corp. 0.290% 12/1/10 10,500 10,500 4 Novartis Securities Investment Ltd. 0.290% 12/1/10 16,500 16,500 4 Novartis Securities Investment Ltd. 0.290% 12/2/10 13,000 13,000 4 Total Capital Canada, Ltd. 0.260% 1/19/11 13,700 13,695 Industrial (2.7%) 4 Coca Cola Co. 0.220% 12/1/10 19,000 19,000 General Electric Co. 0.220% 12/20/10 250,000 249,971 4 Google Inc. 0.200% 2/15/11 17,000 16,993 4 Johnson & Johnson 0.200% 2/25/11 25,900 25,888 4 Johnson & Johnson 0.210% 2/28/11 11,800 11,794 4 Merck & Co Inc. 0.220% 12/1/10 11,600 11,600 4 Merck & Co Inc. 0.210% 1/18/11 21,000 20,994 4 Merck & Co Inc. 0.210% 1/20/11 21,000 20,994 4 Procter & Gamble Co. 0.230% 1/4/11 16,000 15,997 4 Procter & Gamble Co. 0.230% 2/2/11 30,000 29,988 4 Procter & Gamble Co. 0.230% 2/8/11 30,600 30,586 4 Procter & Gamble Co. 0.200% 2/9/11 9,000 8,996 4 Procter & Gamble Co. 0.200% 2/10/11 8,000 7,997 4 Procter & Gamble Co. 0.200% 2/16/11 9,800 9,796 4 Procter & Gamble Co. 0.200% 2/17/11 24,600 24,589 4 Proctor & Gamble Co 0.210% 2/24/11 5,800 5,797 4 Proctor & Gamble Co. 0.210% 2/18/11 28,100 28,087 4 Wal-Mart Stores, Inc. 0.220% 12/2/10 16,000 16,000 4 Wal-Mart Stores, Inc. 0.230% 12/6/10 17,000 16,999 4 Wal-Mart Stores, Inc. 0.220% 1/4/11 8,400 8,398 4 Wal-Mart Stores, Inc. 0.230% 1/5/11 41,000 40,991 4 Wal-Mart Stores, Inc. 0.230% 1/11/11 27,500 27,493 4 Wal-Mart Stores, Inc. 0.235% 1/12/11 33,000 32,991 Total Commercial Paper (Cost $2,067,707) Certificates of Deposit (31.9%) Domestic Banks (1.8%) State Street Bank & Trust Co. 0.260% 12/6/10 125,000 125,000 State Street Bank & Trust Co. 0.250% 1/24/11 150,000 150,000 State Street Bank & Trust Co. 0.250% 2/1/11 150,000 150,000 US Bank NA 0.250% 12/2/10 34,500 34,500 Eurodollar Certificates of Deposit (13.4%) Australia & New Zealand Banking Group, Ltd. 0.250% 12/9/10 41,000 41,000 Australia & New Zealand Banking Group, Ltd. 0.280% 1/4/11 230,000 230,000 Australia & New Zealand Banking Group, Ltd. 0.260% 1/20/11 100,000 100,000 Australia & New Zealand Banking Group, Ltd. 0.260% 2/17/11 270,000 270,000 Commonwealth Bank of Australia 0.280% 1/10/11 110,000 110,000 Commonwealth Bank of Australia 0.260% 1/14/11 116,000 116,000 Commonwealth Bank of Australia 0.270% 1/24/11 75,000 75,000 Commonwealth Bank of Australia 0.260% 1/31/11 225,000 225,000 Commonwealth Bank of Australia 0.270% 2/2/11 100,000 100,000 Commonwealth Bank of Australia 0.260% 2/10/11 130,000 130,000 Credit Agricole S.A. 0.270% 12/1/10 60,000 60,000 Danske Corp. 0.260% 12/9/10 197,000 197,000 DNB NOR Bank ASA (London Branch) 0.270% 1/21/11 30,000 30,000 HSBC Bank PLC 0.250% 1/14/11 200,000 200,000 Lloyds TSB Bank PLC 0.280% 1/5/11 60,000 60,000 Lloyds TSB Bank PLC 0.270% 1/28/11 60,000 60,000 Lloyds TSB Bank PLC 0.270% 2/4/11 55,000 55,000 Lloyds TSB Bank PLC 0.270% 2/10/11 220,000 220,000 National Australia Bank Ltd. 0.275% 1/10/11 40,000 40,000 National Australia Bank Ltd. 0.275% 1/12/11 19,000 19,000 National Australia Bank Ltd. 0.270% 1/27/11 275,000 275,000 National Australia Bank Ltd. 0.270% 2/1/11 150,000 150,000 National Australia Bank Ltd. 0.260% 2/4/11 270,000 270,000 National Australia Bank Ltd. 0.260% 2/10/11 50,000 50,000 Royal Bank of Scotland PLC 0.280% 12/6/10 210,000 210,000 Societe Generale (London Branch) 0.275% 12/1/10 100,000 100,000 Yankee Certificates of Deposit (16.7%) Abbey National Treasury Services PLC (US Branch) 0.450% 1/6/11 100,000 100,000 Abbey National Treasury Services PLC (US Branch) 0.410% 1/26/11 325,000 325,000 Bank of Montreal (Chicago Branch) 0.250% 12/9/10 125,000 125,000 Bank of Montreal (Chicago Branch) 0.250% 1/31/11 200,000 200,000 Bank of Montreal (Chicago Branch) 0.250% 2/9/11 210,000 210,000 Bank of Nova Scotia (Houston Branch) 0.250% 2/14/11 250,000 250,000 Bank of Nova Scotia (Houston Branch) 0.250% 2/17/11 150,000 150,000 Bank of Nova Scotia (Houston Branch) 0.270% 3/1/11 50,000 50,000 BNP Paribas (New York Branch) 0.260% 12/1/10 200,000 200,000 DNB NOR Bank ASA (New York Branch) 0.240% 1/18/11 135,000 135,000 DNB NOR Bank ASA (New York Branch) 0.260% 2/4/11 220,000 220,000 Nordea Bank Finland PLC (New York Branch) 0.250% 12/1/10 200,000 200,000 Nordea Bank Finland PLC (New York Branch) 0.250% 12/6/10 100,000 100,000 Nordea Bank Finland PLC (New York Branch) 0.260% 1/24/11 100,000 100,000 Nordea Bank Finland PLC (New York Branch) 0.270% 2/3/11 25,000 25,000 Nordea Bank Finland PLC (New York Branch) 0.280% 2/4/11 120,000 120,002 Nordea Bank Finland PLC (New York Branch) 0.280% 3/1/11 200,000 200,000 Rabobank Nederland NV (New York Branch) 0.290% 2/1/11 200,000 200,000 Rabobank Nederland NV (New York Branch) 0.410% 2/1/11 50,000 50,009 Royal Bank of Canada (New York Branch) 0.250% 1/13/11 392,000 392,000 Svenska Handelsbanken (New York Branch) 0.285% 1/21/11 125,000 125,000 Svenska Handelsbanken (New York Branch) 0.270% 2/1/11 130,000 130,000 Svenska Handelsbanken (New York Branch) 0.270% 2/2/11 25,000 25,000 Svenska Handelsbanken (New York Branch) 0.270% 2/4/11 57,000 57,000 Svenska Handelsbanken (New York Branch) 0.290% 2/25/11 199,000 199,000 Toronto Dominion Bank (New York Branch) 0.250% 1/14/11 295,000 295,000 Westpac Banking Corp. (New York Branch) 0.370% 2/1/11 25,000 25,003 Total Certificates of Deposit (Cost $8,060,514) Repurchase Agreements (9.3%) Barclays Capital Inc. (Dated 11/30/10, Repurchase Value $115,704,000, collateralized by Federal Farm Credit Bank 0.400%, 11/2/12, and Federal Home Loan Mortgage Corp. 1.125%, 7/27/12) 0.220% 12/6/10 115,700 115,700 Barclays Capital Inc. (Dated 11/30/10, Repurchase Value $87,914,000, collateralized by U.S. Treasury Note 2.375%, 7/31/17) 0.230% 12/1/10 87,913 87,913 BNP Paribas Securities Corp (Dated 11/30/10, Repurchase Value $300,002,000, collateralized by U.S. Treasury Note 1.125%-1.375%, 12/15/11- 11/15/12) 0.240% 12/1/10 300,000 300,000 BNP Paribas Securities Corp. (Dated 11/30/10, Repurchase Value $186,063,000, collateralized by U.S. Treasury Inflation Adjusted Bond 2.125%, 2/15/40, and U.S. Treasury Inflation Adjusted Note 0.625%-2.000%, 4/15/12- 4/15/13) 0.190% 12/7/10 186,000 186,000 Credit Suisse Securities (USA) LLC (Dated 11/30/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Note 1.000%, 12/31/11) 0.240% 12/1/10 100,000 100,000 Deutsche Bank Securities, Inc. (Dated 11/30/10, Repurchase Value $165,064,000, collateralized by Federal Home Loan Mortgage Corp. 1.375%, 1/9/13, Federal Home Loan Mortgage Discount Note 5/31/11, Federal National Mortgage Assn. 4.375%, 3/15/13) 0.210% 12/7/10 165,000 165,000 Deutsche Bank Securities, Inc. (Dated 11/30/10, Repurchase Value $316,212,000, collateralized by U.S. Treasury Bill 0.000%, 2/17/11 and U.S Treasury Note 1.125%-1.375%, 10/15/12- 8/31/15) 0.220% 12/6/10 316,200 316,200 Deutsche Bank Securities, Inc. (Dated 11/30/10, Repurchase Value $100,001,000, collateralized by U.S. Treasury Note 3.375%, 11/15/19) 0.240% 12/1/10 100,000 100,000 J.P. Morgan Securities Inc. (Dated 11/30/10, Repurchase Value, $89,028,000 collateralized by U.S. Treasury Note 0.500%, 10/15/13) 0.180% 12/7/10 89,000 89,000 RBC Capital Markets Corp. (Dated 11/30/10, Repurchase Value $200,001,000, collateralized by U.S. Treasury Bill 0.000%, 1/13/11, U.S. Treasury Bond 9.875%, 11/15/15, and U.S. Treasury Note 2.250%, 11/30/17) 0.230% 12/1/10 200,000 200,000 RBC Capital Markets Corp. (Dated 11/30/10, Repurchase Value $361,002,000, collateralized by U.S. Treasury Bill 0.000%, 11/17/11, U.S. Treasury Bond 8.875%, 8/15/17, and U.S. Treasury Note 1.175%-4.000%, 3/31/14- 11/30/17) 0.230% 12/1/10 361,000 361,000 RBS Securities, Inc. (Dated 11/30/10, Repurchase Value $323,312,000, collateralized by U.S. Treasury Inflation Adjusted Note 1.250%- 2.500%, 7/15/16-7/15/20) 0.240% 12/1/10 323,310 323,310 Total Repurchase Agreements (Cost $2,344,123) Money Market Fund (1.0%) 5 Vanguard Municipal Cash Management Fund 0.280% 265,678 265,678 Tax-Exempt Municipal Bonds (1.7%) U.S. Government and Agency Obligations (1.7%) Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.320% 12/7/10 7,200 7,200 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.330% 12/7/10 7,100 7,100 Bi-State Development Agency of the Missouri- Illinois Metropolitan District VRDO 0.300% 12/7/10 3,200 3,200 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.240% 12/7/10 8,800 8,800 Board of Regents of the University of Texas System Revenue Financing System Revenue VRDO 0.250% 12/7/10 4,000 4,000 Boone County KY Pollution Control Revenue (Duke Energy Kentucky Inc. Project) VRDO 0.260% 12/7/10 5,000 5,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) VRDO 0.300% 12/7/10 13,600 13,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.250% 12/7/10 5,305 5,305 California Housing Finance Agency Home Mortgage Revenue VRDO 0.310% 12/7/10 3,465 3,465 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.250% 12/7/10 6,900 6,900 California Statewide Communities Development Authority Revenue (Los Angeles County Museum of Art Project) VRDO 0.260% 12/7/10 3,750 3,750 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.300% 12/7/10 4,300 4,300 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.230% 12/7/10 6,700 6,700 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.290% 12/7/10 13,200 13,200 District of Columbia Revenue (George Washington University) VRDO 0.280% 12/7/10 5,600 5,600 District of Columbia Revenue (Georgetown University) VRDO 0.260% 12/7/10 9,575 9,575 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.300% 12/7/10 2,300 2,300 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.360% 12/7/10 11,000 11,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.290% 12/7/10 4,250 4,250 Jacksonville FL Captial Project Revenue VRDO 0.350% 12/7/10 5,700 5,700 Los Angeles CA Wastewater System Revenue VRDO 0.260% 12/7/10 8,100 8,100 Los Angeles CA Wastewater System Revenue VRDO 0.270% 12/7/10 4,500 4,500 Los Angeles CA Wastewater System Revenue VRDO 0.320% 12/7/10 6,000 6,000 Los Angeles CA Wastewater System Revenue VRDO 0.320% 12/7/10 5,100 5,100 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.250% 12/7/10 4,500 4,500 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.300% 12/7/10 12,600 12,600 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.260% 12/7/10 5,900 5,900 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.310% 12/7/10 9,100 9,100 Nassau County NY GO VRDO 0.340% 12/7/10 4,100 4,100 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) VRDO 0.250% 12/7/10 6,350 6,350 New Jersey Economic Development Authority Revenue VRDO 0.300% 12/7/10 16,500 16,500 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.280% 12/7/10 8,400 8,400 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.260% 12/7/10 7,800 7,800 New Mexico Finance Authority Transportation Revenue VRDO 0.280% 12/7/10 10,500 10,500 New York City NY GO VRDO 0.250% 12/7/10 2,500 2,500 New York City NY GO VRDO 0.250% 12/7/10 2,100 2,100 New York City NY GO VRDO 0.270% 12/7/10 6,300 6,300 New York City NY GO VRDO 0.280% 12/7/10 12,600 12,600 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.240% 12/7/10 5,300 5,300 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.320% 12/7/10 6,400 6,400 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.320% 12/7/10 6,300 6,300 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.260% 12/7/10 8,500 8,500 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.250% 12/7/10 5,300 5,300 New York State Housing Finance Agency Revenue (125 West 31st Street) VRDO 0.250% 12/7/10 9,400 9,400 New York State Housing Finance Agency Revenue (20 River Terrace Housing) VRDO 0.250% 12/7/10 3,700 3,700 New York State Housing Finance Agency Revenue (330 West 39th Street) VRDO 0.300% 12/7/10 6,100 6,100 North Texas Tollway Authority System Revenue VRDO 0.270% 12/7/10 3,250 3,250 Ohio State University General Receipts Revenue VRDO 0.270% 12/7/10 23,400 23,400 Oregon Facilities Authority Revenue (PeaceHealth) VRDO 0.260% 12/7/10 8,000 8,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.320% 12/7/10 11,400 11,400 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.320% 12/7/10 14,200 14,200 South Carolina Transportation Infrastructure Revenue VRDO 0.270% 12/7/10 12,000 12,000 University of South Florida Financing Corp. COP VRDO 0.300% 12/7/10 10,300 10,300 University of Texas Permanent University Fund Revenue VRDO 0.230% 12/7/10 16,300 16,300 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.290% 12/7/10 4,500 4,500 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.290% 12/7/10 3,750 3,750 Washington Health Care Facilities Authority Revenue (Swedish Health Services) VRDO 0.270% 12/7/10 4,750 4,750 West Virginia Hospital Finance Authority Revenue (Charleston Area Medical Center Inc.) VRDO 0.320% 12/7/10 6,200 6,200 Total U.S. Goverment and Agency Obligations (Cost $432,945) Face Market Maturity Amount Value Coupon Date ($000) ($000) Taxable Municipal Bonds (0.0%) 6 Seattle WA Municipal Light & Power Revenue TOB VRDO (Cost $1,500) 0.300% 12/7/10 1,500 1,500 Total Taxable Municipal Bonds (Cost $1,500) Total Investments (100.1%) (Cost $25,302,141) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Adjustable-rate security. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At November 30, 2010, the aggregate value of these securities was $1,270,375,000, representing 5.0% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the value of this security represented 0.0% of net assets. COPCertificate of Participation. GOGeneral Obligation Bond. TOBTender Option Bond. VRDOVariable Rate Demand Obligation. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 2 inputs. Vanguard Municipal Cash Management Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) Alabama (0.5%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.350% 12/7/10 (4) 12,230 12,230 Pell City AL Special Care Facilities Financing Authority Revenue (Noland Health Services Inc.) VRDO 0.300% 12/7/10 LOC 5,000 5,000 Arizona (0.7%) Arizona Board Regents Arizona State University System Revenue VRDO 0.250% 12/7/10 LOC 19,100 19,100 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.310% 12/7/10 (13) 4,500 4,500 California (3.5%) 1 Atwater CA Public Financing Authority Wastewater Revenue TOB VRDO 0.300% 12/7/10 (4) 16,995 16,995 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.310% 12/7/10 7,500 7,500 1 California Department of Veteran Affairs Revenue TOB VRDO 0.300% 12/7/10 10,000 10,000 California GO VRDO 0.300% 12/7/10 LOC 4,000 4,000 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.250% 12/7/10 LOC 2,955 2,955 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.250% 12/7/10 LOC 4,035 4,035 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.260% 12/7/10 LOC 5,300 5,300 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.300% 12/7/10 6,230 6,230 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.300% 12/7/10 9,000 9,000 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.310% 12/7/10 7,500 7,500 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.270% 12/7/10 13,775 13,775 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.250% 12/7/10 5,400 5,400 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.300% 12/7/10 5,000 5,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.300% 12/7/10 5,000 5,000 South Placer CA Wastewater Authority Revenue VRDO 0.280% 12/7/10 LOC 9,725 9,725 Colorado (4.1%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.280% 12/1/10 LOC 9,880 9,880 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.280% 12/1/10 LOC 1,420 1,420 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.280% 12/1/10 LOC 11,215 11,215 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.280% 12/1/10 LOC 11,870 11,870 Colorado Educational & Cultural Facilities Authority Revenue (Oklahoma's Public Radio) VRDO 0.280% 12/7/10 LOC 6,190 6,190 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.350% 12/7/10 (4) 9,995 9,995 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.250% 12/7/10 14,400 14,400 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.280% 12/7/10 12,900 12,900 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.250% 12/7/10 LOC 4,510 4,510 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.250% 12/7/10 LOC 3,630 3,630 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.270% 12/7/10 LOC 16,000 16,000 Denver CO City & County COP VRDO 0.270% 12/1/10 15,125 15,125 Midcities Metropolitan District No. 1 Colorado Special Revenue VRDO 0.300% 12/7/10 LOC 5,000 5,000 University of Colorado Hospital Authority Revenue VRDO 0.300% 12/7/10 LOC 7,805 7,805 Connecticut (1.8%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.280% 12/1/10 6,900 6,900 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.300% 12/7/10 10,330 10,330 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.270% 12/1/10 40,200 40,200 Delaware (0.3%) Delaware Economic Development Authority Revenue (Archmere Academy Project) VRDO 0.300% 12/7/10 LOC 9,850 9,850 District of Columbia (1.2%) 1 District of Columbia GO TOB VRDO 0.290% 12/7/10 LOC 21,390 21,390 District of Columbia Revenue (Center for Strategic & International Studies Inc.) VRDO 0.260% 12/7/10 LOC 6,730 6,730 District of Columbia Revenue (Washington Center for Internships) VRDO 0.300% 12/7/10 LOC 4,800 4,800 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.350% 12/7/10 (12) 4,010 4,010 Florida (8.3%) Florida Department of Environmental Protection & Preservation Revenue VRDO 0.270% 12/7/10 (12) 10,560 10,560 Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Parking Project) VRDO 0.250% 12/7/10 LOC 5,500 5,500 Highlands County FL Health Facilities Authority Revenue (Adventist Health System/Sunbelt Inc.) VRDO 0.270% 12/7/10 LOC 13,115 13,115 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.280% 12/1/10 LOC 34,200 34,200 Jacksonville FL Captial Project Revenue VRDO 0.350% 12/7/10 LOC 32,115 32,115 Jacksonville FL Economic Development Commission Special Facility Airport Revenue (Holland Sheltair Aviation Group Project) VRDO 0.270% 12/7/10 LOC 8,700 8,700 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.250% 12/7/10 26,480 26,480 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.300% 12/7/10 LOC 13,300 13,300 Jacksonville FL Transportation Revenue VRDO 0.300% 12/7/10 LOC 11,135 11,135 Miami FL Health Facilities Authority Health System Revenue (Catholic Health East) VRDO 0.250% 12/7/10 LOC 10,370 10,370 Miami FL Health Facilities Authority Health System Revenue (Catholic Health East) VRDO 0.320% 12/7/10 LOC 14,370 14,370 Miami-Dade County FL Industrial Development Authority Revenue (American Public Media Group Project)VRDO 0.300% 12/1/10 LOC 10,100 10,100 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.300% 12/7/10 LOC 23,000 23,000 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.290% 12/1/10 LOC 18,190 18,190 Miami-Dade County FL Special Obligation Revenue VRDO 0.250% 12/7/10 LOC 10,000 10,000 Polk County FL School Board COP VRDO 0.280% 12/1/10 LOC 3,100 3,100 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.260% 12/1/10 LOC 9,390 9,390 1 Tallahassee FL Energy System Revenue TOB VRDO 0.310% 12/7/10 10,000 10,000 Georgia (1.2%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.270% 12/7/10 LOC 10,000 10,000 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.350% 12/7/10 (4) 7,645 7,645 1 Gwinnett County GA School District GO TOB VRDO 0.290% 12/7/10 13,505 13,505 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.310% 12/7/10 LOC 5,000 5,000 Valdosta & Lowndes County GA Hospital Authority Revenue (South GA Medical Center Project) VRDO 0.300% 12/7/10 LOC 2,565 2,565 Idaho (1.9%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.290% 12/7/10 LOC 44,185 44,185 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.290% 12/7/10 LOC 17,000 17,000 Illinois (9.8%) 1 Chicago IL Board of Education GO TOB VRDO 0.300% 12/7/10 LOC 9,522 9,522 1 Chicago IL GO TOB VRDO 0.290% 12/7/10 14,400 14,400 Chicago IL GO VRDO 0.270% 12/1/10 2,300 2,300 Chicago IL Sales Tax Revenue VRDO 0.270% 12/1/10 8,720 8,720 Chicago IL Wastewater Transmission Revenue VRDO 0.270% 12/1/10 LOC 18,500 18,500 Chicago IL Wastewater Transmission Revenue VRDO 0.270% 12/1/10 LOC 19,800 19,800 1 Chicago IL Water Revenue TOB VRDO 0.350% 12/7/10 (4) 7,795 7,795 Chicago IL Water Revenue VRDO 0.350% 12/7/10 LOC 26,525 26,525 Chicago IL Water Revenue VRDO 0.350% 12/7/10 LOC 3,175 3,175 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.280% 12/7/10 12,006 12,006 Illinois Finance Authority Pollution Control Revenue (Commonwealth Edison Co. Project) VRDO 0.290% 12/7/10 LOC 7,800 7,800 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.270% 12/7/10 6,365 6,365 Illinois Finance Authority Revenue (Bradley University) VRDO 0.260% 12/7/10 LOC 10,000 10,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.260% 12/7/10 LOC 4,000 4,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.270% 12/1/10 36,285 36,285 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.270% 12/1/10 29,700 29,700 Illinois Finance Authority Revenue (Provena Health) VRDO 0.270% 12/1/10 LOC 5,900 5,900 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.280% 12/7/10 17,446 17,446 1 Illinois GO TOB VRDO 0.290% 12/1/10 LOC 40,100 40,100 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.270% 12/1/10 16,000 16,000 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.300% 12/7/10 15,200 15,200 Indiana (4.2%) 1 Indiana Bond Bank Revenue TOB VRDO 0.300% 12/7/10 LOC 5,895 5,895 Indiana Development Finance Authority EducationalFacilities Revenue (Children's Museum of Indianapolis Project) VRDO 0.300% 12/7/10 1,250 1,250 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.320% 12/7/10 LOC 11,000 11,000 1 Indiana Finance Authority Highway Revenue TOB VRDO 0.320% 12/7/10 14,485 14,485 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.280% 12/1/10 28,550 28,550 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.290% 12/1/10 31,000 31,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.280% 12/7/10 20,000 20,000 Indiana Health & Educational Facility Financing Authority Revenue (Clarian Health Obligated Group) VRDO 0.280% 12/7/10 LOC 17,730 17,730 1 Indiana Municipal Power Agency Revenue TOB VRDO 0.310% 12/7/10 (13) 4,985 4,985 Iowa (0.9%) Iowa Finance Authority Health Facilities Revenue (Iowa Health System) VRDO 0.280% 12/1/10 LOC 4,900 4,900 Iowa Higher Education Loan Authority Revenue Private College Facility (St. Ambrose University Project) VRDO 0.300% 12/1/10 LOC 20,000 20,000 1 Iowa Special Obligation Revenue TOB VRDO 0.310% 12/7/10 4,700 4,700 Kentucky (1.5%) Christian County KY Association County Leasing Program Revenue VRDO 0.270% 12/1/10 LOC 4,850 4,850 Christian County KY Association County Leasing Program Revenue VRDO 0.270% 12/1/10 LOC 15,475 15,475 Christian County KY Association County Leasing Program Revenue VRDO 0.270% 12/1/10 LOC 14,300 14,300 Trimble County KY Association of Counties Leasing Trust Lease Program Revenue VRDO 0.270% 12/1/10 LOC 14,000 14,000 Louisiana (0.2%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.290% 12/7/10 LOC 7,000 7,000 Maryland (0.4%) Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.260% 12/7/10 LOC 4,300 4,300 Montgomery County MD CP 0.320% 1/7/11 10,000 10,000 Massachusetts (4.0%) Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.300% 12/7/10 8,800 8,800 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.250% 12/7/10 LOC 15,100 15,100 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.300% 12/7/10 LOC 13,995 13,995 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.310% 12/7/10 LOC 9,755 9,755 1 Massachusetts GO TOB VRDO 0.290% 12/7/10 4,800 4,800 1 Massachusetts GO TOB VRDO 0.300% 12/7/10 18,455 18,455 1 Massachusetts GO TOB VRDO 0.300% 12/7/10 LOC 7,625 7,625 Massachusetts GO VRDO 0.290% 12/7/10 32,000 32,000 1 Massachusetts Health & Educational Facilities Authority Revenue (MIT) TOB VRDO 0.280% 12/7/10 3,250 3,250 Massachusetts Water Resources Authority Revenue VRDO 0.250% 12/7/10 3,000 3,000 Massachusetts Water Resources Authority Revenue VRDO 0.310% 12/7/10 10,000 10,000 Michigan (1.6%) Green Lake Township MI Economic Development Corp.Revenue (Interlochen Center for the Arts Project)VRDO 0.270% 12/1/10 LOC 15,100 15,100 Michigan Strategic Fund Limited Obligation Revenue (Henry Ford Museum) VRDO 0.290% 12/1/10 LOC 11,250 11,250 Oakland University of Michigan Revenue VRDO 0.300% 12/7/10 LOC 10,000 10,000 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.290% 12/7/10 1,600 1,600 University of Michigan Hospital Revenue VRDO 0.270% 12/1/10 2,600 2,600 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.280% 12/7/10 LOC 4,200 4,200 1 Wayne State University Michigan Revenue TOB VRDO 0.300% 12/1/10 (4) 4,995 4,995 Minnesota (0.4%) Hennepin County MN Revenue VRDO 0.260% 12/7/10 3,800 3,800 Minneapolis & St. Paul MN Housing & RedevelopmentAuthority Health Care System Revenue (Children's Hospital Clinics) VRDO 0.310% 12/1/10 (4) 6,600 6,600 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.290% 12/7/10 2,885 2,885 Mississippi (2.2%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.270% 12/7/10 15,000 15,000 Mississippi Business Finance Corp. Revenue (Promenade D'Iberville Project) VRDO 0.300% 12/7/10 LOC 7,390 7,390 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.290% 12/7/10 LOC 12,825 12,825 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.290% 12/7/10 LOC 5,500 5,500 Mississippi Development Bank Special Obligation Revenue (Magnolia Regional Health Project) VRDO 0.300% 12/7/10 LOC 10,000 10,000 Mississippi GO (Nissan Project) VRDO 0.350% 12/7/10 9,485 9,485 1 University of Southern Mississippi Educational Building Corp. Revenue (Athletics Facilities Improvements Project) TOB VRDO 0.350% 12/7/10 (4) 9,610 9,610 Missouri (1.4%) Curators of the University of Missouri System Facilities Revenue VRDO 0.270% 12/7/10 29,685 29,685 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.270% 12/1/10 6,450 6,450 Missouri Health & Educational Facilities Authority Revenue (Assemblies of God College) VRDO 0.560% 12/7/10 LOC 8,405 8,405 Nebraska (1.7%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.300% 12/7/10 9,920 9,920 Douglas County NE Hospital Authority No. 2 HealthFacilities Revenue (Children's Hospital ObligatedGroup) VRDO 0.300% 12/1/10 LOC 5,050 5,050 1 Nebraska Public Power Agency Revenue TOB VRDO 0.310% 12/7/10 (13) 10,190 10,190 1 Nebraska Public Power District Revenue TOB VRDO 0.290% 12/7/10 LOC 24,620 24,620 1 Nebraska Public Power District Revenue TOB VRDO 0.310% 12/7/10 (13) 5,000 5,000 Nevada (0.2%) Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.300% 12/7/10 5,000 5,000 New Hampshire (0.5%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) VRDO 0.250% 12/7/10 LOC 14,420 14,420 New Jersey (2.3%) 1 New Jersey GO TOB PUT 0.280% 12/1/10 20,000 20,000 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.260% 12/1/10 LOC 2,200 2,200 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.300% 12/7/10 LOC 32,800 32,800 New Jersey Turnpike Authority Revenue VRDO 0.310% 12/7/10 LOC 18,900 18,900 New Mexico (1.8%) New Mexico Finance Authority Transportation Revenue VRDO 0.250% 12/7/10 LOC 16,435 16,435 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.270% 12/7/10 19,640 19,640 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.270% 12/7/10 10,615 10,615 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.300% 12/7/10 10,000 10,000 New York (9.7%) 1 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.300% 12/7/10 (13) 16,000 16,000 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.280% 12/7/10 LOC 12,215 12,215 Metropolitan New York Transportation Authority Revenue (Transit Revenue) VRDO 0.310% 12/1/10 LOC 10,185 10,185 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 12/7/10 (13) 8,000 8,000 Metropolitan New York Transportation Authority Revenue VRDO 0.300% 12/7/10 LOC 10,000 10,000 New York City NY GO VRDO 0.280% 12/1/10 LOC 12,795 12,795 New York City NY GO VRDO 0.300% 12/1/10 (4) 1,600 1,600 New York City NY GO VRDO 0.300% 12/1/10 (4) 4,450 4,450 New York City NY GO VRDO 0.250% 12/7/10 LOC 7,915 7,915 New York City NY GO VRDO 0.260% 12/7/10 LOC 22,315 22,315 New York City NY GO VRDO 0.300% 12/7/10 23,000 23,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Columbus Apartments) VRDO 0.250% 12/7/10 LOC 15,300 15,300 New York City NY Housing Development Corp. Revenue (Queens College) VRDO 0.270% 12/7/10 LOC 23,845 23,845 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.270% 12/7/10 24,400 24,400 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.270% 12/7/10 14,105 14,105 New York Liberty Development Corp. Revenue PUT 0.320% 1/27/11 (Prere.) 50,000 50,000 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.300% 12/7/10 8,535 8,535 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.250% 12/7/10 LOC 6,800 6,800 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.310% 12/7/10 6,500 6,500 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.250% 12/7/10 LOC 8,800 8,800 New York State Local Government Assistance Corp. Revenue VRDO 0.250% 12/7/10 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.300% 12/7/10 1,835 1,835 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.270% 12/7/10 LOC 10,000 10,000 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.300% 12/7/10 6,790 6,790 North Carolina (2.4%) 1 Charlotte NC COP TOB VRDO 0.300% 12/7/10 7,860 7,860 Mecklenburg County NC COP VRDO 0.300% 12/7/10 4,500 4,500 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.460% 12/7/10 LOC 3,690 3,690 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.290% 12/7/10 LOC 7,000 7,000 North Carolina Medical Care Commission Hospital Revenue (Moses H. Cone Memorial Hospital) VRDO 0.310% 12/7/10 24,640 24,640 Union County NC GO VRDO 0.290% 12/7/10 28,055 28,055 Ohio (7.5%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.270% 12/1/10 LOC 2,780 2,780 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.290% 12/1/10 LOC 7,400 7,400 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.260% 12/7/10 10,000 10,000 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.300% 12/7/10 LOC 12,900 12,900 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.290% 12/7/10 LOC 11,535 11,535 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.290% 12/7/10 18,400 18,400 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.260% 12/7/10 4,000 4,000 Lancaster Port Authority Ohio Gas Revenue VRDO 0.300% 12/7/10 8,315 8,315 Ohio Common Schools GO VRDO 0.270% 12/7/10 14,210 14,210 Ohio GO VRDO 0.290% 12/7/10 2,700 2,700 Ohio GO VRDO 0.290% 12/7/10 11,740 11,740 Ohio GO VRDO 0.290% 12/7/10 21,000 21,000 1 Ohio Higher Education GO TOB VRDO 0.290% 12/7/10 5,780 5,780 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.350% 12/7/10 10,800 10,800 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.260% 12/1/10 13,750 13,750 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.310% 12/7/10 10,500 10,500 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.410% 12/7/10 LOC 2,775 2,775 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.290% 12/7/10 LOC 8,475 8,475 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.280% 12/1/10 2,700 2,700 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.300% 12/7/10 2,100 2,100 Ohio Infrastructure Improvement GO VRDO 0.290% 12/7/10 7,565 7,565 Ohio State University General Receipts Revenue VRDO 0.270% 12/7/10 11,470 11,470 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.280% 12/1/10 LOC 14,700 14,700 Ohio Water Development Authority Pure Water Revenue VRDO 0.270% 12/7/10 24,640 24,640 Oklahoma (0.2%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.290% 12/1/10 (12) 7,635 7,635 Oregon (0.6%) Oregon Housing & Community Services Department Mortgage Revenue VRDO 0.270% 12/7/10 9,145 9,145 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.290% 12/7/10 LOC 10,030 10,030 Pennsylvania (2.2%) Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.360% 12/7/10 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.360% 12/7/10 13,490 13,490 1 Pennsylvania GO TOB VRDO 0.300% 12/7/10 10,055 10,055 1 Pennsylvania Turnpike Commission Registration Fee Revenue TOB VRDO 0.300% 12/7/10 (4) 9,820 9,820 Pennsylvania Turnpike Commission Registration Fee Revenue VRDO 0.290% 12/7/10 (4) 8,000 8,000 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children's Hospital of Philadelphia Project) VRDO 0.270% 12/1/10 10,025 10,025 Philadelphia PA Water & Waste Water Revenue VRDO 0.320% 12/7/10 LOC 9,950 9,950 South Carolina (2.0%) Charleston County SC Hospital Revenue (CareAlliance Health Services - Roper St. Francis Healthcare)VRDO 0.280% 12/1/10 LOC 15,575 15,575 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.280% 12/7/10 LOC 17,085 17,085 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.280% 12/7/10 LOC 17,200 17,200 South Carolina Jobs Economic Development Authority Hospital Revenue (Regional Medical Center of Orangeburg & Calhoun Counties) VRDO 0.300% 12/7/10 LOC 6,225 6,225 South Carolina Jobs Economic Development Authority Hospital Revenue (Sisters of Charity Providence Hospitals) VRDO 0.300% 12/7/10 LOC 6,680 6,680 Tennessee (1.7%) Jackson TN Energy Authority Gas System Revenue VRDO 0.270% 12/7/10 LOC 16,000 16,000 Shelby County TN GO VRDO 0.290% 12/7/10 25,250 25,250 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.270% 12/7/10 (12) 8,000 8,000 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.300% 12/7/10 5,000 5,000 Texas (8.6%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.300% 12/1/10 4,995 4,995 1 Denton TX Independent School District GO TOB VRDO 0.300% 12/7/10 7,410 7,410 Denton TX Independent School District GO VRDO 0.320% 12/7/10 4,500 4,500 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.270% 12/1/10 6,100 6,100 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.270% 12/1/10 10,400 10,400 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children's Hospital) VRDO 0.270% 12/1/10 29,800 29,800 Harris County TX Health Facilities Development Corp. Revenue (Methodist Hospital System) VRDO 0.270% 12/1/10 13,600 13,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.280% 12/1/10 (ETM) 7,485 7,485 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.290% 12/7/10 5,000 5,000 1 Houston TX Utility System Revenue TOB VRDO 0.300% 12/7/10 LOC 4,150 4,150 1 Houston TX Utility System Revenue TOB VRDO 0.300% 12/7/10 (13) 8,000 8,000 1 Northside TX Independent School District GO TOB VRDO 0.300% 12/7/10 5,225 5,225 San Antonio TX Hotel Occupancy Tax Revenue VRDO 0.300% 12/7/10 LOC 7,450 7,450 1 Texas GO TOB VRDO 0.300% 12/7/10 6,000 6,000 Texas GO TRAN 2.000% 8/31/11 30,000 30,364 Texas Public Finance Authority GO CP 0.320% 2/15/11 10,000 10,000 Texas Small Business Industrial Development Corp.Revenue (Texas Public Facilities Capital Access Program) VRDO 0.300% 12/7/10 LOC 25,050 25,050 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.300% 12/7/10 35,000 35,000 Texas Transportation Commission Mobility Fund GO VRDO 0.270% 12/7/10 42,875 42,875 1 Texas Transportation Commission Revenue TOB VRDO 0.290% 12/7/10 1,515 1,515 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.300% 12/7/10 9,970 9,970 Utah (2.4%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.270% 12/1/10 26,490 26,490 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.270% 12/1/10 20,800 20,800 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.270% 12/1/10 28,400 28,400 Vermont (0.4%) Vermont Housing Finance Agency Revenue VRDO 0.250% 12/7/10 11,210 11,210 Virginia (3.0%) Albemarle County VA Economic Development Authority Hospital Revenue (Martha Jefferson Hospital) VRDO 0.290% 12/7/10 LOC 17,850 17,850 Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.290% 12/7/10 LOC 16,230 16,230 Charlottesville VA Industrial Development Authority Educational Facilities Revenue (University of Virginia Foundation Projects) VRDO 0.300% 12/7/10 LOC 9,595 9,595 Clarke County VA Industrial Development AuthorityHospital Facilities Revenue (Winchester Medical Center Inc.) VRDO 0.310% 12/7/10 (4) 1,100 1,100 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.270% 12/1/10 12,270 12,270 Fairfax County VA Industrial Development Authority Revenue (Fairfax Hospital System Inc.) VRDO 0.290% 12/7/10 3,240 3,240 Farmville VA Industrial Development Authority Educational Facilities Revenue (Longwood Student Housing Project) VRDO 0.410% 12/7/10 (12) 17,462 17,462 1 University of Virginia Revenue TOB VRDO 0.300% 12/7/10 6,600 6,600 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) VRDO 0.280% 12/1/10 6,700 6,700 Virginia Commonwealth University Health System Authority Revenue VRDO 0.320% 12/1/10 LOC 5,045 5,045 Washington (1.6%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue PUT VRDO 0.300% 12/7/10 6,955 6,955 1 Seattle WA Water System Revenue TOB VRDO 0.290% 12/7/10 (4) 5,060 5,060 1 Washington GO TOB VRDO 0.300% 12/7/10 7,995 7,995 Washington Health Care Facilities Authority Revenue (MultiCare Health System) VRDO 0.280% 12/1/10 (4) 23,310 23,310 1 Washington Health Care Facilities Authority Revenue (PeaceHealth) TOB VRDO 0.310% 12/7/10 7,315 7,315 West Virginia (0.8%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.270% 12/7/10 LOC 10,000 10,000 West Virginia Hospital Finance Authority Revenue (Charleston Area Medical Center Inc.) VRDO 0.320% 12/7/10 LOC 16,650 16,650 Wisconsin (0.9%) University of Wisconsin Hospital & Clinics Authority Revenue VRDO 0.270% 12/1/10 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.280% 12/1/10 LOC 10,000 10,000 Wisconsin Health & Educational Facilities Authority Revenue (Edgewood College) VRDO 0.300% 12/1/10 LOC 6,650 6,650 Wisconsin Health & Educational Facilities Authority Revenue (ProHealth Care Inc. Obligated Group) VRDO 0.300% 12/1/10 LOC 5,815 5,815 Total Investments (100.6%) (Cost $3,211,890) Other Assets and Liabilities-Net (-0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the aggregate value of these securities was $660,237,000, representing 20.7% of net assets. Municipal Cash Management Fund Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. Municipal Cash Management Fund (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CMT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 VANGUARD CMT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 25, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
